Case 3:16-cv-09213-BRM-LHG Document 49 Filed 09/04/19 Page 1 of 2 PageID: 704




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________

IN RE: INVOKANA (CANAGLIFLOZIN)                    :   MDL NO. 2750
PRODUCTS LIABILITY LITIGATION                      :   Master Docket No. 3:16-md-2750
                                                   :
Anna House,                                        :   JUDGE BRIAN R. MARTINOTTI
                                                   :   JUDGE LOIS H. GOODMAN
      Plaintiff(s),                                :
                                                   :   DIRECT FILED COMPLAINT
vs.                                                :   PURSUANT TO CASE MANAGEMENT
                                                   :   ORDER NO. 4
Janssen Pharmaceuticals Inc.,                      :
Janssen Research & Development LLC,                :   Civil Action No.: 3:16-cv-09213-BRM-LHG
Johnson & Johnson, Janssen Ortho LLC               :
                                                   :
  Defendants.                                      :
_____________________________________              :

               STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff in the above-

captioned case, Anna House, and the above-named Defendants, Janssen Pharmaceuticals, et al.,

through their respective undersigned counsel, that this case is hereby dismissed with prejudice,

pursuant to Fed. R. Civ. P. 41(a). Each party is to bear its own costs and attorneys’ fees.
Case 3:16-cv-09213-BRM-LHG Document 49 Filed 09/04/19 Page 2 of 2 PageID: 705




LEVIN, PAPANTONIO, THOMAS                    DRINKER BIDDLE & REATH LLP
MITCHELL, RAFFERTY & PROCTOR,
P.A.


BY:     s/ Thomas A. Taylor________          BY:    s/ Michael C. Zogby
        THOMAS A. TAYLOR                            MICHAEL C. ZOGBY
        Levin, Papantonio, Thomas,                  Drinker Biddle & Reath LLP
        Mitchell Rafferty & Proctor, P.A.           600 Campus Drive
        316 S. Baylen Street, Suite 600             Florham Park, NJ 07932-1047
        Pensacola, FL 32502                         (973) 549-7000
        (850) 435-7000

Attorney for Plaintiff                       Attorney for Defendants




SO ORDERED.

Date:
                                            HON. BRIAN MARTINOTTI
